Title: To Thomas Jefferson from Oliver Pollock, 20 September 1801
From: Pollock, Oliver
To: Jefferson, Thomas


Sir
West Hanover. PennsylvaniaSeptember 20th. 1801—
Since I had the honor of a Personal interview with you early in May last, my affairs have taken a very unexpected change, and have produc’d an equal unlook’d for one in my future views respecting my situation in life.—At the above time, I sollicited of you an appointment in the City of Philada. having reasons to believe that the cares of my Family render’d such a Situation the most eligible—I have lately reciev’d letters from the Missisippi which have given me a strong desire of being settle’d in that Country: perticularly too, as I am confident I can again serve the United States in many essentials in the Spanish Government provided I was once more fix’d there in my Old Official Character—On this Subject, I address you with much diffidence, knowing through the medium of the Public Papers that you have already nominated Mr Daniel Clark to fill that Station—but, perhaps there is a way still open through which I may be indulg’d—The Senate have yet to confirm Mr Clark’s nomination; permit me to request that you will be so good as to lay this application with your own Statement before them—those, through so good a channel, with my Personal attendance; flatter me with success—
Had there been any Person nominated from the United States, which would have cost him the expence &c of a Voyage, I should not have made this Application; but as Mr Clark is there establish’d in Commerce as an Inhabitant of that Country, and of course this Appointment of no great consiquence to him, and perticularly he having in fact no pretentions to any Services render’d to the United States at any period whatever to my knowledge; he nor the Public can be disappointed or surpriss’d at my being placed in a Situation that first originated in myself—Salary Offices are most sollicited, and it is often difficult to find suitable Characters to fill an appointment in a foriegn Country without some emolument—but under my present circumstance relative to that Country, and the Change that is likely to take place in that Government; my Presence there, or any other well known character immediately from that Country, may become essentially useful to the United States—Should I be so unfortunate as not to succeed in this or some other Appointment on the Missisippi, I beg leave to refer you to my first application—In addition to the Documents I had the pleasure of presenting you with, I beg leave to add the incloss’d which will serve to refresh your memory with past occurrences—I expect to do myself the pleasure of waiting on you Personally at the next ensuing Session of Congress, and in the mean time subscribe myself with the highest respect,
Your most faithful Humbl Servt.
Olr. Pollock
PS. It may be proper for me to explain to you how the incloss’d letter from yourself to Genl De Galvez came into my Hands. At the period it was written and during the whole revolutionary War with Great Britain, I was the perticular Confident of that Gentleman and in all Translations of english Letters into the Spanish language, including all those reciev’d Officially from America as well as those intercepted from the Enemy; notwithstanding He had Persons in the Capacity of the Kings Interpreters—
After I had given him the Translation of your letter, I requested permission to keep a Copy of it, which He readily granted, and I have preserv’d it to this day—
Olr. Pollock
